Citation Nr: 1519865	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-14 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in January and March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in September 2014.  A transcript of that proceeding is of record.  

Notice is taken that additional VA clinical records were made a part of the Veteran's electronic claims folder subsequent to issuance of the statement of the case or supplemental statement of the case.  However, as the Board herein grants each of the requested benefits, remand to ensure RO consideration of that evidence is deemed unnecessary.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam and was subject to inservice acoustic trauma as a result of his exposure to excessive noise levels from weaponry fire.   

2.  It is at least as likely as not that bilateral hearing loss for VA purposes and tinnitus had their onset in service as a result of inservice acoustic trauma.  


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with VA's duties to notify and assist the Veteran, as codified in the United States Code and its implementing regulations, or as set forth in the body of law interpretive thereof, is obviated.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran has provided written and oral testimony, including that offered by him at a Board hearing in September 2014, that he was subject to excessive noise levels during infantry service in Vietnam in connection with weaponry fire.  The Board finds that testimony to be competent, credible, and persuasive as to the existence of inservice acoustic trauma.  Service department records confirm that the Veteran served in the infantry and earned both the Parachute Badge and the Combat Infantryman Badge during such service.  On the basis of the foregoing, the occurrence of inservice acoustic trauma must be conceded.  

An audiogram conducted as part of a medical examination at service entrance in August 1968 disclosed a 30 decibel loss at 4000 Hertz, but was otherwise normal.  Complaints or findings regarding hearing loss and tinnitus are not otherwise shown, although notice is taken that a medical examination at service exit entailed only a spoken or whispered voice test, as opposed to an audiogram.  

As well, credible and probative sworn testimony and other statements are furnished by the Veteran that he began experiencing hearing loss and tinnitus in service or shortly thereafter and he recalls seeking medical assistance therefor from VA at its Hines Medical Center shortly after his service discharge.  This is not specifically noted in the evidence developed for review, although administrative records reflect that the Veteran received VA hospital treatment in 1974 and 1975 at Hines for unspecified disorders and other records point to a reported history of hearing difficulties in March 1978 and when seen for a private medical examination in September 1998.  

VA examination in October 2009 demonstrated the presence of hearing loss meeting the criteria of 38 C.F.R. § 3.385, as well as tinnitus, although the VA examiner offered nexus opinions contraindicating entitlement.  Specifically, the VA examiner concluded that in the absence of any medical records pertaining to the ears or status of his hearing loss for thirty plus years after service separation, it would be mere speculation to link the Veteran's hearing loss to service.  Additionally, the VA examiner pointed out that the situation was compounded by the fact that surgical treatment for middle ear problems, specifically a right mastoidectomy for a right cholesteatoma in January 2005, prompted her to conclude that it was not likely that the Veteran's ear disorder was service-connected since he had no complaint or treatment in service.  In her March 2010 addendum, the same VA examiner indicated that there were no identified complaints of tinnitus in service and that the right ear problems experienced by the Veteran in the mid-2000s may have led to tinnitus.  But, she nevertheless conceded that only speculation could be entertained as to the cause of the Veteran's tinnitus, while still opining that it was less likely service-related.  

The record is supplemented by the February 2012 statement from the Veteran's spouse that she became acquainted with the Veteran after his return from Vietnam and that she was well aware of his "poor hearing."  VA outpatient medical records indicate that the Veteran was afforded an audiogram in February 2014, results from which disclosed a mixed hearing loss of each ear and for which bilateral hearing aids were then ordered and fitted.  

Here, there is evidence supportive of entitlement and that contraindicating entitlement to service connection for hearing loss and tinnitus.  But, because the Board finds that the Veteran's account of inservice hearing loss and tinnitus is competent, credible, and persuasive, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994), and that such account was not fully addressed by the VA examiner, nor was its significance assessed as part of that evaluation, the Board resolves all doubt in the Veteran's favor and concedes that it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus are of service origin.  As such, grants of service connection for bilateral hearing loss and tinnitus are in order and, to this extent, the appeal is allowed in full.  


ORDER

Service connection for bilateral hearing loss and tinnitus is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


